MEMORANDUM **
Respondent’s motion to dismiss this petition for review as to petitioner Nancy Geovanni Zepeda (A 72-403-880) is construed as a motion for summary disposition. So construed, the motion is granted. See Montero-Martinez v. Ashcroft, 277 F.3d 1137 (9th Cir.2002).
Respondent’s motion to dismiss this petition for review for lack of jurisdiction as to petitioners Javier Zepeda Lopez and Juana Zepeda is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002). Furthermore, petitioners have failed to raise a colorable constitutional violation. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001).
All other pending motions are denied as moot. The temporary stay of removal (as to all petitioners) and voluntary departure (as to petitioner Nancy Geovanni Zepeda only) confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.